20-22476-rdd          Doc 701        Filed 07/10/20 Entered 07/10/20 11:51:29                       Main Document
                                                  Pg 1 of 3




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                )
    In re:                                                      )     Chapter 11
                                                                )
    FRONTIER COMMUNICATIONS                                     )     Case No. 20-22476 (RDD)
    CORPORATION, et al.,1                                       )
                                                                )
                                       Debtors.                 )     (Jointly Administered)
                                                                )

     ORDER DENYING MOTIONS TO DISMISS CHAPTER 11 CASES [DOCKET NOS.
    265, 290, 525] AND DENYING IN PART AND ADJOURNING IN PART MOTION FOR
     THE APPOINTMENT OF A TRUSTEE OR EXAMINER [RELATED DOCKET NO.
                                        428]

             Upon (x) Summer Ridge Group Ltd.’s motions [Docket Nos. 265, 290, 525] (the

“Dismissal Motions”), which the Court has deemed seek an order dismissing these chapter 11

cases pursuant to 11 U.S.C. § 1112(b), and (y) Tsuei Yih Hwa’s motion [Docket No. 428] (the

“Trustee Motion”) requesting the appointment of a trustee or an examiner in these chapter 11 cases

pursuant to 11 U.S.C. § 1104; and this Court having jurisdiction over the foregoing matters

pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b) and the Amended Standing Order of Reference

from the United States District Court for the Southern District of New York, dated January 31,

2012, as core proceedings pursuant to 28 U.S.C. § 157(b) that this Court may decide by a final

order consistent with Article III of the United States Constitution; and venue in this district being

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and there being due and sufficient notice of the

Dismissal Motions and the Trustee Motion and the hearing thereon; and upon the objection to the


1     The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due
      to the large number of debtor entities in these chapter 11 cases, for which joint administration has been granted,
      a complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.
20-22476-rdd       Doc 701    Filed 07/10/20 Entered 07/10/20 11:51:29           Main Document
                                           Pg 2 of 3



Dismissal Motions and the Trustee Motion filed by the debtors and debtors in possession herein;

and upon the record of the hearing held by the Court on June 29, 2020 (“Hearing”) and all related

pleadings and proceedings; and, after due deliberation and for the reasons stated by the Court in

its bench rulings at the Hearing, the Court having determined that the Dismissal Motions should

be denied based on the movant’s failure to appear through counsel admitted to practice in this

Court and that the Trustee Motion should be denied except as adjourned as provided herein; and

good and sufficient cause appearing, it is hereby ORDERED that:

       1.      The Dismissal Motions are denied. Any future pleadings by Summer Ridge Group

Ltd. must be brought through counsel admitted to practice in this Court.

       2.      The Trustee Motion is denied with the exception of the Motion’s request for an

examiner pursuant to 11 U.S.C. § 1104(c)(2), the hearing with respect to which is adjourned as

provided in paragraph 5 of this Order.

       3.      Without limiting the foregoing, the Trustee Motion’s request for appointment of a

chapter 11 trustee for the Debtors pursuant to 11 U.S.C. § 1104(a)(1) and (2) is denied, the movant

having failed to carry his burden of proof.

       4.      Without limiting the foregoing, the Trustee Motion’s request for the appointment

of an examiner pursuant to 11 U.S.C. §1104(c)(1) is denied, the movant having failed to carry his

burden of proof.

       5.      Without limiting the foregoing, the Trustee Motion’s request for the appointment

of an examiner pursuant to 11 U.S.C. § 1104(c)(2) is adjourned to an omnibus hearing date in these

cases to be obtained by the movant from the Court’s Courtroom Deputy and noticed by the movant

pursuant to the Case Management Order. At such adjourned hearing the Court will consider what,

if anything, is an “appropriate” investigation for an examiner under 11 U.S.C. § 1104(c)(2).



                                                2
20-22476-rdd     Doc 701     Filed 07/10/20 Entered 07/10/20 11:51:29             Main Document
                                          Pg 3 of 3



       6.      This Order shall be immediately effective and enforceable upon its entry.

       7.      This Court shall retain jurisdiction over any and all matters arising from or related

to the interpretation and implementation of this Order.


 White Plains, New York
 Dated: July 9, 2020
                                               /s/Robert D. Drain
                                               THE HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 3
